Citation Nr: 0501816	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of his minor child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Unrepresented 


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1979 to May 1980 and 
from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) special 
apportionment decision of December 2000, which determined 
that the appellant was not entitled to an apportioned share 
of the veteran's VA compensation benefits, on behalf their 
minor child.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Neither party has 
been provided notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  However, although 
not specifically addressing the apportionment statute 
(38 U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims predicated on chapter 53 of title 38 of the 
U.S.Code, which concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet.App. 435 (2004); 
Barger v. Principi, 16 Vet.App. 132 (2002).  This does not, 
however, obviate the necessity of informing each party of the 
evidence necessary to substantiate their claims.  See Barger.  

The veteran and the appellant were married and had a child in 
September 1995; in October 2000 they were divorced.  The 
appellant was awarded custody of their child, and the veteran 
ordered to pay monthly child support.  The appellant contends 
that she should be awarded an apportionment of the veteran's 
VA compensation benefits on behalf of their minor child.

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for their support. 38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.452.  In addition, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, a veteran's compensation may be 
specially apportioned to the veteran's dependents as long as 
such apportionment would not cause undue hardship to other 
persons in interest including the veteran.  38 C.F.R. 
§ 3.451.  Consideration will be given to such factors as the 
amount of VA benefits payable; other resources and income of 
the veteran and the dependents on whose behalf apportionment 
is claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  38 C.F.R. § 3.451.

Under the terms of the divorce decree, the veteran is 
required to pay $382 per month to the appellant, for support 
of their minor child.  According to the decree, the amount 
was derived after consideration of a list of enumerated 
factors including medical expenses, psychological counseling 
expenses, and dental expenses.  The amount of child support 
was also noted to have considered one-half of the dental care 
insurance paid by the appellant.  

However, attached to and incorporated as part of the divorce 
decree were certain "Standard Orders" including one 
pertaining to a child's medical and dental expenses.  
According to this order, the child's non-reimbursed medical 
and dental expenses will be split evenly between the parents.  
Further, any exceptions to the standard order must be ordered 
by the Court.  The appellant has specifically stated that the 
veteran has not paid any of the child's medical expenses, and 
the veteran has not included any such expenses in his 
financial status reports.  

In addition, at a February 2002 hearing, she also indicated 
that the veteran was attempting to change the child support 
agreement; if the agreement has been modified, a copy of the 
new Order should be obtained, in order to determine whether 
the veteran is discharging his obligations.  To determine 
whether hardship is present, both he and the appellant should 
be requested to provide current financial information.  In 
addition, the veteran should be asked to provide evidence 
that he is fully discharging his legal obligation to support 
the minor child, in particular, documentary evidence that he 
is paying one-half of the child's medical and dental 
expenses, or evidence that he his not required to do so.  The 
appellant should be asked to provide evidence in support of 
her contention that he is not paying his share of the child's 
medical expenses.   

The Board notes that when notified of the denial of her 
apportionment claim in December 2000, the appellant was 
informed that the evidence showed that the veteran was making 
reasonable contributions of $642 monthly.  The appellant has, 
on numerous occasions, stated that the veteran is not paying 
$642 monthly, and she believes that she is entitled to the 
difference between $642 per month and what she is actually 
receiving, which is the child support of $382, plus SSA 
benefits of $168 per month (in 2002).  

The Board is unable to determine where the RO obtained the 
figure of $642 per month; the veteran has never claimed to 
have been paying that sum.  Under the terms of the temporary 
order, he paid the appellant a total of $705 per month ($445 
in child support, and $260 per month as a house payment); 
pursuant to the divorce decree, he has been paying $382 per 
month.  However, the house payment of $260 plus the post-
divorce child support of $382 totals $642; although those two 
payments did not overlap, it appears likely that the sum was 
obtained from those two payments.  In any event, contrary to 
what the appellant was led to believe, the veteran does not 
claim to be providing $642 per month to the appellant as 
child support, and the claim was denied because the RO found 
that he was discharging his support obligation, and not 
because of the specific sum of $642.  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Inform the veteran of the evidence 
necessary to substantiate his argument 
that his VA compensation should not be 
apportioned on behalf of the minor child, 
specifically, evidence showing that he is 
reasonably discharging his responsibility 
for her support, or that an apportionment 
would cause undue hardship to himself.   
Ask him to provide updated financial 
information, including monthly income, 
itemized monthly expenses, and the amounts 
he pays on behalf of the child.  He should 
be asked to verify whether he is paying 
one-half of the child's medical and dental 
expenses.  If he does not believe that he 
is required to pay such expenses, he 
should submit evidence in support of that 
assertion, since it appears contrary to 
the Standard Order incorporated into the 
divorce decree.  Tell the veteran that if 
there have been any modifications to the 
child support or custody arrangements in 
the original divorce decree, he must 
provide a copy of the revised decree.  

2.  Inform the appellant of the evidence 
necessary to substantiate her argument 
that the veteran's VA compensation should 
be apportioned on behalf of the minor 
child, specifically, evidence showing that 
the veteran is not reasonably discharging 
his responsibility for the child's 
support, or that hardship exists, with 
respect to the child.  Ask her to provide 
updated financial information, including 
monthly family income, itemized monthly 
family expenses, and itemized monthly 
expenses attributable to the minor child 
of the veteran.  She should be asked to 
provide a statement of the child's 
unreimbursed medical and dental expenses 
(i.e., out-of-pocket expenses, not covered 
by insurance), as well as evidence 
supporting her assertion that the veteran 
is not paying his share of the expenses, 
such as evidence that she has paid the 
bills herself.  Tell the appellant that if 
there have been any modifications to the 
child support or custody arrangements in 
the original divorce decree, she must 
provide a copy of the revised decree.  

3.  After allowing a time for response, 
the RO should review the claim for an 
apportionment of VA benefits.  Thereafter, 
both parties should be provided a 
supplemental statement of the case which 
contains only that information which 
directly affects the apportionment claim.  
Any evidence or information received from 
either party which is not essential to the 
decision should be omitted from the 
supplemental statement of the case.  After 
affording both parties an opportunity to 
respond, the case should be returned to 
the Board.

Both parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




